Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In response to the preliminary amendment filed 23 December 2020, claims 1-25 have been cancelled and claims 26-43 are currently pending in the application. 

Terminal Disclaimer
The Terminal Disclaimer filed 11 February 2022 has been received.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Rabi Dutta, Registration No. 51,010, on 11 February 2022.

The application has been amended as follows: 

This listing of claims will replace all prior versions, and listings, of claims in the application:

Listing of Claims
1-25. (Canceled)


       in response to an end of track access for a track in a cache, determining whether the track has modified data and whether the track has one or more holes;  
       in response to determining that the track has modified data and the track has one or more holes, providing input on a plurality of attributes of a computing environment in which the track is processed to a machine learning module to produce an output value;
      determining whether the output value indicates whether one or more holes are to be filled in the track; and
      in response to determining that the output value indicates that one or more holes are to be filled in the track, staging the track to the cache from a storage drive, wherein a margin of error for training the machine learning module is computed on completion of the staging.  

27.	(Previously presented)	The method of claim 26, the method further comprising:
       in response to completion of staging of the track to the cache from the storage drive, destaging the track from the cache. 

28.	(Previously presented)	The method of claim 27, wherein the computing environment comprises a storage controller having the cache, wherein the storage controller is coupled to one or more storage drives in a RAID configuration that stores parity information, wherein the storage controller manages the one or more storage drives to allow input/output (I/O) access to one or more host computing systems.

29.	(Currently amended)	The method of claim 26, wherein the plurality of attributes 
   a measure of a current adapter bandwidth; and
   a measure of an optimum adapter bandwidth, wherein an adapter starts thrashing if the optimum adapter bandwidth is exceeded. 

30.	(Currently amended)	The method of claim 26, wherein the plurality of attributes 
 a measure of a speed for a storage rank in which the storage drive is included;
 a measure of a response time of the storage rank for staging; and
 a measure of a response time of the storage rank for destaging.

the plurality of attributes 
 a measure of how many task control blocks are allocated for staging;
 a measure of how many task control blocks are allocated for destaging; 
 a measure of how many holes are present in the track; and
 a measure of how many requests are queued for staging. 

32.	(Previously presented)  A system, comprising:
      a memory; and
      a processor coupled to the memory, wherein the processor performs operations, the operations comprising:
       in response to an end of track access for a track in a cache, determining whether the track has modified data and whether the track has one or more holes;  
	in response to determining that the track has modified data and the track has one or more holes, providing input on a plurality of attributes of a computing environment in which the track is processed to a machine learning module to produce an output value;
      determining whether the output value indicates whether one or more holes are to be filled in the track; and
      in response to determining that the output value indicates that one or more holes are to be filled in the track, staging the track to the cache from a storage drive, wherein a margin of error for training the machine learning module is computed on completion of the staging.  

33.	(Previously presented)	The system of claim 32, the operations further comprising:
       in response to completion of staging of the track to the cache from the storage drive, destaging the track from the cache. 

34.	(Previously presented)	The system of claim 33, wherein the computing environment comprises a storage controller having the cache, wherein the storage controller is coupled to one or more storage drives in a RAID configuration that stores parity information, wherein the storage controller manages the one or more storage drives to allow input/output (I/O) access to one or more host computing systems.

35.	(Currently amended)	The system of claim 32, wherein the plurality of attributes 

   a measure of an optimum adapter bandwidth, wherein an adapter starts thrashing if the optimum adapter bandwidth is exceeded. 

36.	(Currently amended)	The system of claim 32, wherein the plurality of attributes 
 a measure of a speed for a storage rank in which the storage drive is included;
 a measure of a response time of the storage rank for staging; and
 a measure of a response time of the storage rank for destaging.

37.	(Currently amended)	The system of claim 32, wherein the plurality of attributes 
 a measure of how many task control blocks are allocated for staging;
 a measure of how many task control blocks are allocated for destaging; 
 a measure of how many holes are present in the track; and
 a measure of how many requests are queued for staging.

38.	(Previously presented)  A computer program product, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to perform operations in a computational device, the operations comprising: 
       in response to an end of track access for a track in a cache, determining whether the track has modified data and whether the track has one or more holes; 
	in response to determining that the track has modified data and the track has one or more holes, providing input on a plurality of attributes of a computing environment in which the track is processed to a machine learning module to produce an output value;
      determining whether the output value indicates whether one or more holes are to be filled in the track; and
      in response to determining that the output value indicates that one or more holes are to be filled in the track, staging the track to the cache from a storage drive, wherein a margin of error for training the machine learning module is computed on completion of the staging.  

39.	(Previously presented)	The computer program product of claim 38, the operations further comprising:


40.	(Previously presented)	The computer program product of claim 39, wherein the computing environment comprises a storage controller having the cache, wherein the storage controller is coupled to one or more storage drives in a RAID configuration that stores parity information, wherein the storage controller manages the one or more storage drives to allow input/output (I/O) access to one or more host computing systems.

41.	(Currently amended)	The computer program product of claim 38, wherein the plurality of attributes 
a measure of a current adapter bandwidth; and
   a measure of an optimum adapter bandwidth, wherein an adapter starts thrashing if the optimum adapter bandwidth is exceeded. 

42.	(Currently amended)	The computer program product of claim 38, wherein the plurality of attributes 
 a measure of a speed for a storage rank in which the storage drive is included;
 a measure of a response time of the storage rank for staging; and
 a measure of a response time of the storage rank for destaging.

43.	(Currently amended)	The computer program product of claim 38, wherein the plurality of attributes 
 a measure of how many task control blocks are allocated for staging;
 a measure of how many task control blocks are allocated for destaging; 
 a measure of how many holes are present in the track; and
 a measure of how many requests are queued for staging.

Allowable Subject Matter
Claim 26-43 are allowed as amended by Examiner’s Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139